       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 1 of 30



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )        Civil Action No.
                                                   )        3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )


    FIRST INTERIM APPLICATION FOR PROFESIONAL FEES AND EXPENSES
           INCURRED BY THE RECEIVER AND HIS PROFESSIONALS

       Jed Horwitt, Esq. (the “Receiver”), as the Receiver appointed by this Court pursuant to the

Order Appointing Receiver [Doc. No. 1070] (the “Appointment Order”), by and through his

undersigned counsel Zeisler & Zeisler, P.C. (“Z&Z”), respectfully submits this first interim

application (the “First Application”) for professional fees and expenses incurred by the Receiver

and Z&Z on behalf of the Receivership Estate during the period commencing upon his

appointment on December 20, 2018, through and including March 31, 2019 (the “Compensation
        Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 2 of 30



Period”). In advance of its filing, and pursuant to paragraph 35 of the Appointment Order, on April

15, 2019, the Receiver served upon counsel for the Securities and Exchange Commission (the

“Commission”), the Defendant, and counsel for the Relief Defendants a complete copy of the First

Application, together with all exhibits and relevant billing information. 1 The Commission has

expressed that it does not oppose the relief requested in this First Application. The Defendant and

counsel for the Relief Defendants have not expressed a position as to this First Application. In

support of this First Application, the Receiver and Z&Z respectfully represent as follows:

I.      SUMMARY OF PROFESSIONAL FEES AND EXPENSES REQUESTED

        1.      This First Application is prepared in accordance with the Billing Instructions for

Receivers in Civil Actions Commenced by the U.S. Securities and Exchange Commission (the

“SEC Guidelines”) and the Appointment Order.

        2.      Pursuant to the SEC Guidelines, the undersigned attaches the following exhibits to

this First Application:

        a.      The completed Standardized Fund Accounting Report (“SFAR”), in the form
                prescribed by the SEC Guidelines, and certified by Receiver, as Exhibit A; 2

        b.      A Certification of Compliance with the Receivership Guidelines as Exhibit B;

        c.      A summary of total expenses for which reimbursement is sought as Exhibit C; and

        d.      Time records summarizing the work performed by legal professionals and
                paraprofessionals, for each of the five Activity Categories (as hereinafter defined),
                as Exhibit D-1, D-2, D-3, D-4, and D-5.




1
  The version of the First Application served on April 15, 2019, did not fully reflect the 25% fee discount.
On April 22, 2019, the Receiver served a revised copy of the First Application that reflected the entire 25%
fee discount. Beyond the downward revision in the fee amounts, there were no material changes between
the draft circulated on April 15 and the draft circulated on April 22.
2
  The amounts stated in Exhibit A represent the total income and expenses in the Receivership Account,
which include income and expenses attributable to Ku Yong Bae by way of his interest in the Essell Entities,
as defined below.
                                                     2
        Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 3 of 30



       3.      The Receiver and Z&Z attorneys and paraprofessionals have expended a total of

646.30 hours working on this matter during the Compensation Period. The Receiver and Z&Z

seek allowance of compensation of services rendered during the Compensation Period on behalf

of the Receivership Estate in the amount of $157,547.50 in professional and paraprofessional fees,

$5,425.00 in Receiver fees, and reimbursement of actual and necessary expenses in the amount of

$3,307.38.

       4.      The Receiver and Z&Z acknowledge that their fee compensation is subject to a

twenty percent (20%) holdback, pursuant to the SEC Guidelines and the Appointment Order.

       5.      The fees assessed reflect the hours worked by the Receiver and Z&Z attorneys and

paraprofessionals, and the hourly rates applicable at the time that they rendered their services, as

modified by the significant discounts provided by the Receiver and Z&Z (described below).

       6.      These amounts also take into account all relevant circumstances and factors as set

forth in the Connecticut Rules of Professional Conduct and the SEC Guidelines, including the

nature of the services performed, the amount of time spent, the experience and ability of the

professionals and paraprofessionals working on this engagement, the novelty and complexity of

the specific issues involved, the time limitations imposed by the circumstances, and the

responsibilities undertaken by the Receiver and Z&Z under the Appointment Order.

       7.      A narrative description of the particular services provided is included in the

attached time records (Ex. D-1 through D-5) and a summary of the Receiver’s administration of

the Receivership Estate since his appointment is set forth in Section IV below.

       8.      The expense reimbursements requested principally consist of: (i) PACER charges

for accessing electronic documents; (ii) copying and printing charges; (iii) online research; (iv)

shipping charges; and, (v) other routine expenses. (See Ex. C.)

                                                 3
          Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 4 of 30



          9.    The Receiver and Z&Z have not sought reimbursement for secretarial, word

processing, proofreading or document preparation expenses (other than by professionals or

paraprofessionals), data processing and other staff services (exclusive of paraprofessional

services), or clerical overtime.

          10.   The Receiver and Z&Z have complied with the SEC Guidelines’ internal

photocopying rates as follows: $0.15 per page for black and white and $1.00 per page for color

copies.

          A.    Public Service Discounts

          11.   As proposed by the Receiver as part of his application for selection as receiver

submitted to the Commission, and as provided in the Appointment Order, the Receiver and Z&Z

have consented to and implemented substantial public service discounts with respect to their billing

rates for services provided in this proceeding.

          12.   More specifically, and as shown in the fee schedules set forth below, Z&Z has

consented to and applied a 25% public service discount to its regularly applicable hourly rates for

all legal professionals and paraprofessionals.

          13.   The Receiver has further discounted his generally applicable hourly rate for

services provided when serving primarily in his capacity as Receiver (rather than primarily

providing legal services) to $250 per hour, reflecting a nearly 50% discount. Where the Receiver

provided primarily legal services, the 25% discount applies. Note that, pursuant to paragraph 34

of the Appointment Order, the Receiver’s time for legal work is to be billed at $396.00 per hour.

However, this rate only reflects a 20% discount from the Receiver’s standard hourly rate. To

remedy this oversight, this First Application (and all subsequent applications) will reflect a 25%




                                                  4
        Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 5 of 30



discount from for the Receiver’s standard hourly rate for legal work, consistent with all other Z&Z

attorneys and staff.

       B.      Fee Schedules

       14.     The fee schedule for the Receiver, showing: his name; the hourly rate applied to his

services in this proceeding and his customary hourly rate; the discount reflected in the applied

hourly rate; the number of hours of services performed in the Compensation Period; the amount

billed for such services in the Compensation Period; and the amount of the discount to his services

during the Compensation Period; is as follows:

Receiver               Rate (Cust. Rate)      Rate Disc.     Hours Amt. Billed      Amt. Disc.
Horwitt, Jed           $250.00 ($495.00)      $245.00        21.70 $5,425.00        $5,316.50

       15.     The fee schedule for all Z&Z legal professionals who provided services during the

Compensation Period, showing for each: his or her name; the hourly rate applied to his or her

services in this proceeding and his or her customary hourly rate; the discount reflected in the

applied hourly rate; the number of hours of services performed in the Compensation Period; the

amount billed for such services in the Compensation Period; and the amount of the discount to his

or her services during the Compensation Period; is as follows:

Legal Professional     Rate (Cust. Rate)      Rate Disc.     Hours 3 Amt. Billed    Amt. Disc.
Horwitt, Jed           $371 ($495)            $124           96.90 $35,949.90       $12,015.60
Kindseth, Stephen      $337 ($450)            $113           151.40 $46,270.10      $21,859.20
Blau, Christopher      $225 ($300)            $75            290.10 $63,675.00      $23,355.00
Romney, Aaron          $318 ($425)            $107           0.20 $63.60            $21.40
Moriarty, James        $315 ($420)            $105           0.50 $157.50           $52.50
Vaughan, Rion          $225 ($300)            $75            3.20 $540.00           $420.00

       16.     The fee schedule for the legal paraprofessionals who provided services during the

Compensation Period, showing: their name; the hourly rate applied to their services in this


3
  The hours include hours recorded for which no corresponding fee was charged, noted in the attached
invoices as “N/C.”
                                                 5
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 6 of 30



proceeding and her customary hourly rate; the discount reflected in the applied hourly rate; the

number of hours of services performed in the Compensation Period; the amount billed for such

services in the Compensation Period; and the amount of the discount to their services during the

Compensation Period; is as follows:

Paraprofessional      Rate (Cust. Rate)      Rate Disc.     Hours   Amt. Billed    Amt. Disc.
Accurso, Deborah      $142 ($190)            $48            69.0    $9,798.00      $3,312.00
O’Brien, Barbara      $142 ($190)            $48            0.70    $99.40         $33.60
Joseph, Kristin       $142 ($190)            $48            5.50    $781.00        $264.00
Accurso, Ian          $142 ($190)            $48            1.50    $213.00        $72.00

       C.      Activity Categories

       17.     Pursuant to the SEC Guidelines, the Receiver and Z&Z utilized the following

activity categories (the “Activity Categories”) under which the following fees were incurred during

the Compensation Period:

       a.      Case Administration, 298.30 hours, $81,696.40 (see Ex. D-1);

       b.      Asset Analysis & Recovery, 281.00 hours, $64,146.00 (see Ex. D-2);

       c.      Asset Disposition, 15.20 hours, $4,046.40 (see Ex. D-3);

       d.      Claims Administration & Objections, 30.10 hours, $7,658.50 (see Ex. D-4) and

       e.      Receiver Activity, 21.70 hours, $5,425.00 (see Ex. D-5).

II.    NATURE OF THE PROCEEDINGS

       A.      Underlying Procedural History

       18.     On May 6, 2015, the Commission commenced this civil action by filing its

Complaint [Doc. No. 1] against the Defendant. Subsequently, on June 16, 2015, the Commission

filed an Amended Complaint [Doc. No. 33] naming the Relief Defendants in addition to the

Defendant and, on April 1, 2016, the Commission filed a Second Amended Complaint [Doc. No.

208] in which it amended its claims against the Defendant and Relief Defendants.

                                                6
           Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 7 of 30



           19.   The Commission claimed that the Defendant “violated Section 10(b) of the

Securities Exchange Act of 1934… and Rule 10b-5 (Count One), Section 17(a) of the Securities

Act of 1933 …, and Section 206 of the Investment Advisers Act….” SEC v. Ahmed, 308 F. Sup.

3d 628, 636 (D. Conn. 2018). The Commission alleged that these violations arose out of the

Defendant’s use of “fraudulent and deceptive means to divert” millions of dollars “from funds he

advised while employed by venture capital firm Oak Investment Partners ("Oak") into his personal

bank accounts, before funneling much of his ill-gotten gains into assets and accounts in the name

of his wife [(“Mrs. Ahmed”)] in order to conceal his fraud and protect the assets from

confiscation.” Id.

           20.   The Defendant and the Relief Defendants did not dispute that the alleged fraud took

place, but contended that the Defendant should not be liable “because (1) certain fraudulent acts

are time-barred by the statute of limitations, (2) the fraud was not sufficiently connected to

securities transactions, and (3) the underlying securities transactions are not sufficiently domestic

to be within the reach of the United States securities laws.” Id. at 637.

           21.   Ultimately, on December 14, 2018, the Court entered an Amended Final Judgment

[Doc. No. 1054] (the “Amended Final Judgment”) against the Defendant and Relief Defendants

and in favor of the Commission. The Amended Final Judgment, inter alia, ordered the Defendant

to disgorge $41,920,639.00 “together with prejudgment interest thereon in the amount of

$1,491,064.01 and any interest or gains accrued on disgorged frozen assets from the date of the

Court’s freeze order [described below]” and imposed a civil penalty in the amount of

$21,000,000.00 (collectively, plus all other amounts due on account thereof, the “Judgment”). Id.

at 2, 4.




                                                  7
        Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 8 of 30



       22.     The Defendant filed a Motion to Alter or Amend the Amended Final Judgment

Pursuant to Fed. R. Civ. P. 59(e) [Doc. No. 1086] on January 11, 2019 (the “January 2019 Motion

to Alter or Amend”), which is presently pending.

       23.     After multiple Notices of Appeal filed by the Defendant and Relief Defendants, the

United States Court of Appeals for the Second Circuit, at Doc. No. 1111, denied the request to stay

the judgment pending appeal and denied the request to vacate or stay the Court’s order appointing

a receiver, described below. The matter is presently stayed, in limited part, pending resolution of

Defendant’s January 2019 Motion to Alter or Amend. Specifically, “judgment in this case has been

stayed only insofar as no assets will be distributed in satisfaction of the judgment while appeals

are pending.” (Appointment Order, at 1.)

       B.      The Asset Freeze

       24.     On May 6, 2015, the same day that it filed its initial Complaint against the

Defendant, the Commission filed an Emergency Motion for an Ex Parte Temporary Restraining

Order Freezing Assets and Providing Other Ancillary Relief and for a Preliminary Injunction [Doc.

No. 2] (the “TRO Motion”).

       25.     On May 7, 2015, the Court granted the TRO Motion and, inter alia, froze certain

assets held by or under the direct or indirect control of the Defendant and Relief Defendant I-

Cubed Domains, LLC (“I-Cubed”). (Doc. No. 9.)

       26.     After the Court’s August 12, 2015, Ruling and Order Granting Preliminary

Injunction [Doc. No. 113], and after the asset freeze entered by the same was modified from time

to time, the Court issued its Order on Defendant’s Motions for Modification of the Asset Freeze

Order to Release Funds for His Legal Defense and for a Stay in Light of Kokesh [Doc. No. 829]

(the “Operative Freeze Order”) in which the Court froze “[t]he assets, funds, or other property held

                                                 8
        Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 9 of 30



by or under the direct or indirect control of Defendant and Relief Defendants, whether held in any

of their names or for their direct or indirect beneficial interest, wherever located, up to the amount

of $89,000,000.” Id. at 5. The Amended Final Judgment, at paragraph 7, provides a schedule of

assets included in the freeze that “are available to satisfy” the Judgment.

       27.     The Operative Freeze Order was subsequently modified from time to time to release

funds from the asset freeze to pay for various routine expenses incurred by assets of the

Receivership Estate and the parties to the action.

       C.      Appointment of the Receiver

       28.     On May 29, 2018, the Commission filed its Motion for Remedies and Judgment

[Doc. No. 886] seeking, inter alia, the appointment of a receiver.

       29.     Following a telephonic conference on November 9, 2018, and a hearing held on

November 28, 2018, the Court issued the Appointment Order on December 20, 2018, and thereby

appointed Jed Horwitt as Receiver and Z&Z as his counsel.

       30.     The Appointment Order provides that the Receiver shall control the operation of

the Receivership Estate, which “includes all assets subject to the Court’s asset freeze order… as

modified throughout this litigation.” (Appointment Order, at 6.) Among other powers and duties,

the Appointment Order directed the Receiver to:

               [M]anage, in consultation with qualified business advisors, and
               taking into consideration the wishes of Defendant and Relief
               Defendants, and with the dual objects of maximizing the realizable
               value of the assets of the Receivership Estate and minimizing the
               expense charged thereto, the assets of the Receivership Estate,
               pending further order of the Court or until such time that the
               Receivership Estate can be liquidated or modified, including but not
               limited to management of investments and rental and maintenance
               of real property[.]

(Appointment Order, at 7.)

                                                  9
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 10 of 30



       31.     The Appointment Order provides that the goal of the receivership, in part, is to

“value the frozen assets[,] avoid over-freezing, [] secure the judgment for the [Commission], [and]

manage and maximize the value of the frozen assets….” (Appointment Order, at 5.)

         32.   Consistent with these principles, the Receiver was directed to:

               [F]ile and serve a report reflecting… (i) the existence, value, and
               location of assets of the Receivership Funds and all other assets of
               the Receivership Estate which are liquid or could be liquidated with
               relative ease, including but not limited to publicly traded securities
               and brokerage accounts; (ii) the Receiver's proposal for securing the
               judgment using additional assets of the Receivership Estate,
               including the Receiver's recommendations as to which additional
               assets should be valued for possible liquidation and placement into
               a Court Registry Investment System ("CRIS") account and the order
               in which the Receiver proposes to liquidate such assets; and (iii) the
               Receiver's estimate regarding the dollar amount which should
               ultimately be placed into such account to fully secure the judgment,
               taking into consideration the amount of the judgment in this case,
               the costs of the receivership and administration of the Receivership
               Estate, and any other relevant factors.

(Appointment Order, at 14-15.)

       33.     The Receiver filed the Report of Receiver on April 3, 2019 [Doc. No. 1130].

Consistent with the Appointment Order, the Receiver identified those particular assets “which are

liquid or could be liquidated with relative ease” and such additional assets proposed to be

liquidated as necessary to secure the Judgment. The Receiver also provided in his Report of

Receiver his estimate regarding “the amount of the judgment in this case, the costs of the

receivership and administration of the Receivership Estate, and any other relevant factors.”

       34.     The Receiver’s additional activities under the Appointment Order during the

Compensation Period are summarized below in Section IV.

III.   SUMMARY OF CASH ON HAND




                                                10
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 11 of 30



       35.     The Appointment Order, at paragraph 26, directed the Receiver to create a deposit

account (the “Receivership Account”), which the Receiver did shortly after his appointment.

       36.     Beyond cash held in bank accounts subject to the Operative Freeze Order that fall

within the Receivership Estate as more fully detailed below in Section V, all of the Receiver’s cash

on hand is in the Receivership Account. As of March 31, 2019, the balance of the Receivership

Account was $904,402.82.

IV.    SUMMARY OF RECEIVER’S ADMINISTRATION OF THE ESTATE

       37.     Since his appointment, the Receiver has undertaken numerous steps and made

progress towards fulfilling his duties required of him under the Appointment Order.

       38.     Among other things, the Receiver, utilizing Z&Z as his legal professionals, has

undertaken and accomplished the following:

       A.      Consultation and Discussions with the Commission, Defendant, Relief
               Defendants, and Other Concerned Parties

       39.     The Receiver and Z&Z attorneys analyzed the declarations provided by the

Defendant [Doc. No. 1090] (the “Defendant’s Declaration”) and the Relief Defendants [Doc. No.

1091] (the “Relief Defendants’ Declaration”), filed with the Court pursuant to paragraph 7 of the

Appointment Order, concerning the identity and location of all assets of the Receivership Estate

(the “Receivership Assets”) and the individuals who may possess information about such assets.

The information provided in the Defendant’s Declaration and the Relief Defendant’s Declaration

is being used by the Receiver in his investigation of Receivership Assets and his ongoing general

management of the Receivership Estate.

       40.     On January 17, 2019, Z&Z attorneys, as counsel to the Receiver, had a lengthy and

productive in-person meeting with: Mrs. Ahmed and her counsel; Daniel Johnson in his capacity

as trustee of the Iftikar A. Ahmed Family Trust and custodian of the UTMA accounts that fall
                                                11
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 12 of 30



within the Receivership Estate and his counsel; and, the Defendant (who participated

telephonically). This meeting provided the Receiver with valuable information concerning

Receivership Assets and other issues germane to the management and liquidation of the

Receivership Estate. In addition to this meeting, counsel to the Receiver has had regular contact

with the Defendant and counsel to the Relief Defendants regarding the nature of various

Receivership Assets as well as ongoing, routine matters relating to the management of the

Receivership Estate.

        41.     Similarly, despite the lapse in appropriations for the Federal Government that

impacted the Commission from December 22, 2018, to January 25, 2019, the Receiver and his

counsel had multiple discussions with counsel for the Commission concerning the Receivership

Estate and information regarding Receivership Assets. Since the Federal Government restored the

Commission’s funding, the Receiver and his counsel have been in regular contact with counsel for

the Commission regarding the Receivership Estate.

        42.     Additionally, following the issuance of the Notice of Receivership described in

Section IV.B below, the Receiver’s counsel has had multiple telephone calls and exchanged

multiple correspondence with Ku Yong Bae, who holds an interest in The Essell Group, LLC

(“Essell Group, LLC”) and The Essell Farms, LLC (“Essell Farms, LLC” and, with Essell Group,

LLC, the “Essell Entities”), and his representatives concerning the management of these entities

reflective of Mr. Ku’s interest therein. As part of these interactions with Mr. Ku and his

representatives, the Receiver and his counsel answered questions regarding the receivership

proceeding and otherwise kept Mr. Ku apprised of developments that concerned his interests in

the Essell Entities.




                                               12
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 13 of 30



       43.     Through the above-described meetings and discussions, the Receiver and his

counsel have obtained substantial and critical information concerning the existence, value, and

location of Receivership Assets. Likewise, such interactions have facilitated the Receiver’s

management of the Receivership Estate in consultation with the Defendant and Relief Defendants

pursuant to the Appointment Order. All parties, including the Commission, the Defendant, the

Relief Defendants, Mr. Johnson, and Mr. Ku have been cooperative in answering questions and

providing information to the Receiver.

       B.      Notices of Receivership, Section 754 Filing, and Further Information
               Collection from Knowledgeable Parties

       44.     To obtain additional information concerning Receivership Assets, and pursuant to

paragraph 16 of the Appointment Order, the Receiver gave notice of his appointment (the “Notice

of Receivership” or “Notices of Receivership”) to all known persons and entities who have

possession, custody, or control of Receivership Assets and to all known persons with information

concerning Receivership Assets (collectively, “Knowledgeable Parties”). The Notice of

Receivership included a copy of the Appointment Order, emphasized the most germane provisions

of the Appointment Order, and requested that the recipient contact Z&Z to discuss compliance

with the Appointment Order.

       45.     The vast majority of Receivership Assets, and an even higher proportion of assets

that the Receiver believes at this time to be necessary to secure the Judgment, are either in the

District of Connecticut or the Southern District of New York. Therefore, the Receiver filed a

Notice of Order Appointing Jed Horwitt, Esq. as Receiver Pursuant to 28 U.S.C. § 754 (a “Section

754 Notice”) on December 28, 2018, in the Southern District of New York. (See Case Number

1:18-mc-00609.) To date, the Receiver has not needed to rely on or otherwise reference the Section

754 Notice filed in the Southern District of New York for any purpose. Should additional Section
                                               13
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 14 of 30



754 Notices be ultimately necessary, the Receiver will take all required and appropriate steps to

effectuate the filing of the same in the relevant district(s).

        46.     The Knowledgeable Parties, after receiving Notices of Receivership, provided

information and documentation to the Receiver concerning the specific Receivership Asset(s) for

which each party had knowledge of or exercised possession, custody, or control over. Where

appropriate, such documentation included statements of the type required by paragraph 14(c) of

the Appointment Order. Likewise, where appropriate, such documentation included partnership

agreements, operating agreements, and other materials concerning the liquidity of potentially-

illiquid assets. Furthermore, the Receiver obtained documentation concerning the forfeiture of

Receivership Assets held by Oak and Oak HC/FT.

        47.     Where necessary and appropriate in the Receiver’s view to carry out his obligations

under the Appointment Order, the Receiver and his counsel exchanged additional correspondence

and participated in telephone discussions with Knowledgeable Parties or their counsel to collect

further information regarding the Receivership Assets that would permit the Receiver to execute

his Court-ordered duties.

        48.     Through the process described above in Sections IV.A and IV.B (the “Information

Collection Process”), the Receiver collected detailed information concerning the existence, value,

and location of Receivership Assets that are in the form of cash and marketable securities

(“Receivership Cash and Securities”) directly from the financial institutions and other entities with

such information. Additionally, and in furtherance of the Appointment Order’s directive to

maximize the realizable value of the assets of the Receivership Estate and minimize the expense

charged thereto, Z&Z conducted a preliminary, internal review of the accounts holding the

Receivership Cash and Securities to confirm that all transactions occurring during asset freeze had

                                                   14
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 15 of 30



Court approval. This preliminary review yielded one suspect transaction – $10,500 was withdrawn

from Chase Bank x9065 (SEC No. 43) 4 on May 8, 2015, shortly after the temporary restraining

order issued – and a small number of deposits into bank accounts subject to the asset freeze. The

Receiver may propose to utilize FTI Consulting, Inc. (“FTI”) to complete a formal forensic

analysis of such transactions should the same be necessary in connection with securing the

Judgment or as otherwise ordered by the Court.

       49.     Also through the Information Collection Process, the Receiver confirmed the

existence and location of various real estate assets within the Receivership Estate, including

Apartment 12A and Apartment 12F located at 530 Park Avenue in New York, NY 5 (“Apartment

12A” and “Apartment 12F”) and certain property located at 1820 County Route 7 in Ancram, NY6

(“1820 County Route 7” and, collectively with Apartment 12A and Apartment 12F, “Receivership

Real Estate”). The Receiver and a paraprofessional at Z&Z visited 1820 County Route 7 on two

separate occasions in connection with gathering information about and otherwise managing and

protecting the property. With respect to the value of the Receivership Real Estate, and as more

fully described in the Report of Receiver, the Receiver proposes to sell Apartment 12A and

Apartment 12F with the assistance of a broker and, at this time, contemplates a listing price of $8.2

million and $8.0 million, respectively. Furthermore, at this time it does not appear that the Receiver

will need to liquidate 1820 Country Route 7 to secure the Judgment and, as such, the Receiver is

not presently intending to obtain a broker’s opinion or formal written appraisal report for the

property.




4
  “SEC No.” refers to the unique asset-identifier number provided in Doc. No. 888-1 and is provided for
ease of reference to the Court and the parties.
5
  SEC Nos. 63 and 66, respectively.
6
  SEC No. 18.
                                                  15
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 16 of 30



       50.     Additionally, through the Information Collection Process, the Receiver gained

information concerning the privately-held investments that fall within the Receivership Estate (the

“Receivership Private Investments”). In connection with this endeavor, the Receiver engaged in

multiple, detailed discussions and written correspondence with individuals associated with these

privately-held entities and reviewed hundreds of pages of documentation produced by the same.

The Receiver obtained information sufficient to conduct a preliminary analysis as to the liquidity

and approximate value of the Receivership Private Investments. Because, at this time, it appears

that (i) the Judgment can be fully secured without liquidating any of the Receivership Private

Investments, and (ii) the Receivership Private Investments presented significant liquidation

challenges (including legal disputes, substantial delays, and additional expenses), the Receiver

elected not to incur the time and expense necessary determine the liquidity and more precisely

estimate the realizable value of the Receivership Private Investments. Should it become necessary,

or should the Court so direct, the Receiver shall seek to engage the necessary professionals to

perform a more comprehensive analysis as to the liquidity and value of the Receivership Private

Investments.

       51.     Finally, with respect to personal property within the Receivership Estate

(“Receivership Personal Property”) the Receiver and his counsel assessed the existence and

location of such assets by physically inspecting the same. Specifically, the Receiver conducted an

inventory and inspected the contents of a certain storage unit presently held at Morgan Manhattan

& Brother in Greenwich, CT (including SEC Nos. 51, 82, 83, and 85). Likewise, the Receiver

conducted an inventory and inspected the contents of safe deposit boxes 1325, 1332, and 2465

held at the Bank of America branch in Greenwich, CT (SEC Nos. 52-60).




                                                16
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 17 of 30



       52.     As part of the inventory process of the Receivership Personal Property, the Receiver

confirmed to the extent possible that no individuals obtained physical access to the Receivership

Personal Property during the asset freeze without the knowledge of all parties. With the exception

of certain gold bars and gold coins, the Receiver does not believe at this time that liquidation of

Receivership Personal Property is necessary to secure the Judgment and thus has not proposed a

formal valuation or liquidation process of these assets. Once again, if circumstances change or

should this Court direct, the Receiver will, of course, undertake this process. As to the gold bars

and gold coins, the Receiver used their weight and the publicly-available spot price of gold to

determine the value of those items, as reflected in the Report of Receiver.

       C.      Marshaling and Management of Receivership Assets and
               the Receivership Estate

       53.     Shortly after his appointment, pursuant to the Appointment Order, the Receiver

opened an account at a financial institution experienced in servicing court-appointed receivers (and

bankruptcy trustees), the Receivership Account, which holds funds marshaled by the Receiver and

constitutes a Receivership Asset.

       54.     On January 15, 2019, the Receiver instructed E*Trade to transfer $943,048.36 held

in E*Trade account ending x6818 (SEC No. 1) to the Receivership Account. The Receiver required

immediate funds to pay expenses incurred by Receivership Assets. As of March 31, 2019, the

funds held in the Receivership Account, totaling $904,402.82, represent the remainder of the

$943,048.36 after various routine expenses of Receivership Assets (“Routine Receivership

Expenses”) were paid as authorized and directed by this Court in paragraph 32 of the Appointment

Order. During the Compensation Period, such Routine Receivership Expenses consisted of:

    Date                          Expense                                         Amount
 01/24/2019 ACE American Insurance Company (policy premium)                      $15,578.00
 01/29/2019 Morgan Manhattan (storage unit fee)                                   $103.00
                                                17
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 18 of 30



 01/29/2019 Classic Realty LLC (common charges and electric                     $6,486.16
            charges for Apartment 12A)
 01/29/2019 Classic Realty LLC (common charges and electric                     $8,170.49
            charges for Apartment 12F)
 02/15/2019 Harris, St. Laurent & Chaudhry LLP (historical Morgan               $1,234.78
            Manhattan storage expenses pursuant to Doc. No. 387)

 02/28/2019 Classic Realty LLC (common charges and electric                     $3,099.03
            charges for Apartment 12A)
 02/28/2019 Classic Realty LLC (common charges and electric                     $3,977.49
            charges for Apartment 12F)
 03/14/2019 Morgan Manhattan (storage unit fee and viewing fee)                 $300.00
                                                           TOTAL               $38,948.95


       55.     In addition to the Routine Receivership Expenses listed above, the Receiver caused

$14,018.00 held at Fidelity Investments account ending x7540 (SEC No. 75) to be transferred to

AIG Private Client Group to pay premiums for excess liability and homeowners’ insurance

pursuant to the Court’s Order at Doc. No. 1127.

       56.     After consulting with the Defendant and Mr. Ku, and to preserve the formalities of

the Essell Entities’ corporate structure, funds necessary to pay expenses incurred by the Essell

Entities were transferred from the Essell Entities’ bank accounts to the Receivership Account with

the express consent of Mr. Ku and then from the Receivership Account to the person or entity

demanding payment. Such payments consisted of:

    Date                            Expense                                     Amount
 02/25/2019 Empire Plumbing Services (winterize plumbing system                $1,054.22
            at 1820 Country Rt 7)
 02/25/2019 Town Clerk – Ancram (town & county taxes, 2019)                   $15,170.24
 02/25/2019 Herrington Fuels, Inc. (fuel oil for 1820 County Rt 7)              $300.38
 02/25/2019 Central Hudson Gas & Electric (for 1820 County Rt 7)                $265.28
 03/14/2019 Central Hudson Gas & Electric (for 1820 County Rt 7)                 $62.11
 03/14/2019 Central Hudson Gas & Electric (for 1820 County Rt 7)                $301.29
 03/18/2019 Donald Duksa (reimbursement for expenses incurred for              $2,300.00
            1820 County Rt 7)
                                                            TOTAL             $19,453.52


                                               18
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 19 of 30



       57.        Additionally, pursuant to paragraph 5(c) of the Appointment Order, the Receiver

has approved three monthly distributions of $8,676.00 representing Mrs. Ahmed’s living expenses,

each at the request of counsel to the Relief Defendants and under the authority of the Court’s May

1, 2018, order [Doc. No. 865]. These funds were transferred directly from Fidelity Investments

account ending x7540 (SEC No. 75), with the exception of one monthly transfer that Fidelity

Investments erroneously made from the account ending x8965 (SEC No. 74). The Receiver,

through counsel, promptly alerted Fidelity Investments to its oversight and the issue has not

occurred again.

       58.     Likewise, Bank of America (“BoA”) erroneously transferred $3,383.52 held in

account ending x3831 (SEC No. 62) to Mrs. Ahmed in early March, 2019, in the bank’s attempt

to comply with the Court’s May 1, 2018, order [Doc. No. 865] providing for the monthly

distribution of $845.88 for Mrs. Ahmed’s health insurance costs. Upon receipt of the funds, Mrs.

Ahmed alerted the Receiver’s counsel. At the Receiver’s direction, Mrs. Ahmed returned the

$3,383.52 to the account ending x3831 and the Receiver’s counsel instructed BoA to make only

those distributions ordered by the Court or directed by the Receiver pursuant to the Appointment

Order. To date, BoA has not made the mistake again.

       59.     Beyond the above-described disbursements, the Receiver and Z&Z have provided

services and Z&Z has advanced reasonable and necessary expenses, for which this First

Application seeks compensation and reimbursement. (See Ex. C.) Provided that the Court awards

the fees and expenses requested in this First Application, these disbursements will be reflected as

debits from the Receivership Account on the Receiver’s next interim fee application.

       D.      The Report of Receiver and Plan of Liquidation




                                                19
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 20 of 30



       60.     Pursuant to paragraph 29 of the Appointment Order and the Court’s order granting

an extension of time [Doc. No. 1125], the Receiver submitted the Report of Receiver on April 3,

2019 [Doc. No. 1130]. Attached as Exhibit A to the Report of Receiver is the Receiver’s proposed

Plan of Liquidation, detailing the assets that could be liquidated most expeditiously and cost-

effectively to fully secure the Judgment.

       E.      Other Receivership Estate Management Activities

       61.     The Receiver and his counsel engaged in various other activities during the

Compensation Period that were reasonable and necessary in the administration and management

of the Receivership Estate. These activities included:

                i. Collection of Past-Due Electric Charges and Repairs to Apartment 12F

         62.   Apartment 12F is presently occupied by a tenant, who pays rent pursuant to a lease

agreement (the “12F Lease”) on a monthly basis to DIYA Real Holdings, LLC (“DIYA Real”).

The 12F Lease provides that the tenant is also responsible for all electric charges, in addition to

monthly rent, which are charged directly to DIYA Real. Despite demand by Mrs. Ahmed and the

clear terms of the 12F Lease, the tenant of 12F had not reimbursed DIYA Real for such electric

charges during the asset freeze period.

         63.   Upon discovering this issue, the Receiver through counsel instructed to pay the

past-due electric charges to the Bank of America account ending x7632 (SEC No. 65), held by

DIYA Real. The tenant of Apartment 12F made a payment of $7,861.22 on March 9, 2019,

reflecting the then-present total of the past-due electric charges. The Receiver will continue to

make such demand as is necessary and appropriate under the 12F Lease for reimbursement of the

electric charges for Apartment 12F.




                                                20
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 21 of 30



          64.   Additionally, there was flood on the 13th floor of 530 Park Avenue above the

kitchen of Apartment 12F. The ceiling and walls of Apartment 12F suffered damage. Pursuant to

the Appointment Order, the Receiver and staff at Z&Z facilitated the necessary repairs and

repainting of Apartment 12F following the flood.

                 ii. Securing and Protecting 1820 County Route 7

          65.   The Receivership Real Estate located at 1820 County Route 7 includes 194 acres

of land and multiple buildings, many of which are in poor repair. When the Court appointed the

Receiver in December, he and his professionals acted quickly to winterize and otherwise protect

1820 County Route 7 from damage. This included coordinating necessary repairs, arranging for

snow removal to allow for the delivery of heating oil, confirmation that the buildings on the

property remained heated to avoid broken pipes, and organizing all such activities with Donald

Duksa, the individual who was renting the property until recently, and Mr. Ku, who owns 50% of

the property through Essell Farms, LLC.

          66.   Given the apparent value of 1820 County Route 7, the burden of its management

on the Receivership Estate, the anticipated cost and time necessary to market and sell the property,

and the fact that liquidation of the property does not presently appear necessary to secure the

Judgment, the Receiver intends to file a motion releasing the property from the Receivership Estate

in the near future.

                 iii. Preliminary Discussions with Professionals

          67.   To fulfill his obligations under the Appointment Order, the Receiver and his

 counsel engaged in multiple discussions with representatives of FTI and Sotheby’s International

 Realty, Inc. (“Sotheby’s”) in connection with the intended sale of Apartment 12A and Apartment

 12F. The Receiver is continuing to research and analyze the best manner in which to sell

                                                21
      Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 22 of 30



Apartment 12A and Apartment 12F consistent with the Appointment Order’s directive to

maximize value of the Receivership Assets while minimizing expenses charged to the

Receivership Estate.

        68.   The Receiver also had multiple discussions with FTI relative to potential tax

advisory and tax accounting services as well as forensic accounting services that the Receiver

may require. These discussions are ongoing.

        69.   Finally, the Receiver had discussions with multiple certified professionals with

qualifications to conduct an inventory and preliminary valuation of the household furnishings of

505 North Street in Greenwich, CT (SEC No. 39). As the liquidation of such personal property

does not appear necessary at this time to secure the Judgment, the Receiver has not yet moved

forward or sought to retain such professionals to perform said inventory and valuation.

               iv. Response to Motions Filed by Non-Parties

        70.   During the Compensation Period, NMR e-Tailing, LLC (“NMR”) and the

Connecticut Commissioner of Revenue Services (“CT Revenue Commissioner”) filed motions

that required responses from the Receiver. (See Doc Nos. 1122, 1115.) Prior to the filing of the

Receiver’s response to the CT Revenue Commissioner, the Receiver had multiple telephonic

conversations with counsel to the CT Revenue Commissioner and counsel to the Relief

Defendants concerning the issues raised in the CT Revenue Commissioner’s motion.

        71.   The Receiver, through his counsel, will continue to respond to court filings as

necessary, consistent with the Appointment Order’s goal of minimizing expenses charged to the

Receivership Estate.

               v. Responses to Bank of America Noncompliance




                                              22
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 23 of 30



       72.     Unfortunately, the Receiver encountered repeated issues with BoA’s compliance

with the Appointment Order during the Compensation Period. Such noncompliance included

repeated failures to fully respond to multiple subpoenas issued pursuant to paragraph 5(i) of the

Appointment Order, threats to close the safe deposit boxes located at the Greenwich, Connecticut,

branch and transfer the assets held therein to an off-site location, mistaken distribution of funds to

the Relief Defendants inconsistent with the Court’s orders, and a threat to close at least one of the

UTMA accounts held by the Relief Defendants.

       73.     The Receiver and his counsel were able to resolve these issues without Court-

intervention. While such resolution required multiple telephone calls and written correspondence

to BoA representatives during the Compensation Period, the Receiver believes the issues were

remedied in an appropriate and efficient manner that cost the Receivership Estate the least amount

of professional fees as possible.

               vi. Tax Analysis

       74.     In light of the nature of the Receivership Estate and complex tax regulations

applicable to individuals and entities whose property is in full or partial control of the Receiver,

the Receiver and his counsel spent a significant amount of time researching and analyzing issues

relating to the tax obligations of the Receiver and Receivership Estate. See, e.g., 26 U.S.C. § 6012;

26 C.F.R. § 1.641(b)-2; 26 C.F.R. § 1.6012-3; Regulations of Connecticut State Agencies § 12-

740-3. Due to the potential impact of the Receivership Estate’s tax obligations on the ability of the

Receiver to liquidate sufficient funds to fully secure the Judgment, including the potential that tax

obligations may have priority in some circumstances over the Commission’s judgment and other

claims against the Receivership Estate, it was necessary and appropriate for the Receiver and his

professionals to fully study and understand this issue. At this time, and following this extensive

                                                 23
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 24 of 30



analysis, the Receiver and his counsel have concluded that he is not required to submit separate

tax returns for the Defendant or the Relief Defendants.

       F.      Anticipated Closure

       75.     At this time, it is premature for the Receiver to speculate as to precisely when this

receivership proceeding will be ready to close.

       76.     As stated in the Report of Receiver, and subject to further orders of the Court, the

Receiver believes that a majority of the amount necessary to secure the Judgment can be liquidated

and transferred into the CRIS account on or before July 1, 2019. Pursuant to the Receiver’s Plan

of Liquidation, the Receiver believes that Apartment 12A and Apartment 12F will also need to be

liquidated to fully secure the Judgment. The Receiver does not know how long it will take to sell

those properties, but he will undertake all reasonable and appropriate efforts necessary to

maximize value in the shortest amount of time necessary.

       77.     In the Receiver’s view, in accordance with the Appointment Order, only after (i)

all appeals have been fully adjudicated, (ii) if and to the extent the Judgment is affirmed on appeal,

distributions are made to satisfy the Judgment, and (iii) all costs of the administration of the

receivership are paid, can the receivership be appropriately closed.

V.     DESCRIPTION OF ASSETS OF THE RECEIVERSHIP ESTATE

       78.       A description of the assets of the Receivership Estate, including approximate or

actual valuations and anticipated or proposed dispositions, is attached hereto as Exhibit E.

       79.     At this time, the Receiver believes it is prudent to maintain the Court’s asset freeze

over the Receivership Assets to fully secure the Judgment until sufficient assets have been

liquidated and the proceeds of such liquidations are deposited in the CRIS account and to pay for

the costs of the receivership.

                                                  24
          Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 25 of 30



VI.       SUMMARY OF RECEIVERSHIP ESTATE CLAIMS

          80.   The Receiver is not aware of any claims against the Receivership Estate with the

exception of (i) the Judgment; (ii) the Receiver and his counsel’s fees and expenses; (iii) the likely

future claims for fees from professionals retained pursuant to the Appointment Order; and (iv) the

ordinary expenses incurred on account of the Receivership Assets (such as real estate taxes,

property repairs, and other such routine expenditures).

VII.      SUMMARY OF THE RECEIVERSHIP ESTATE’S CAUSES OF ACTION

          81.   Considering the limited scope of the Receiver’s primary duty (to liquidate assets to

secure the Judgment) pursuant to the Appointment Order and his perceived ability to accomplish

that objective from known assets, the Receiver has not undertaken to identify any causes of action

held by the Receivership Estate. Should circumstances change, or should this Court so direct, the

Receiver will commence an investigation into potential causes of action held by the Receivership

Estate.

VIII. THE GOVERNING LEGAL STANDARD

          82.   “A receiver appointed by a court who reasonably and diligently discharges his

duties is entitled to be fairly compensated for services rendered and expenses incurred.”

SEC v. Byers, 2014 U.S. Dist. LEXIS 177180, at *13 (S.D.N.Y. Dec. 23, 2014); see also Donovan

v. Robbins, 588 F. Supp. 1268, 1272 (N.D. Ill. 1984) (“[T]he receiver diligently and successfully

discharged the responsibilities placed upon him by the Court and is entitled to reasonable

compensation for his efforts.”); Securities & Exchange Comm’n v. Elliott, 953 F.2d 1560 (11th

Cir. 1992) (receiver is entitled to compensation for faithful performance of his duties.).

          83.   “The [D]istrict [C]ourt's award of a receiver's compensation is… firmly within its

discretion.” Gaskill v. Gordon, 27 F.3d 248, 253 (7th Cir. 1994) citing Crites, Inc. v. Prudential

                                                 25
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 26 of 30



Ins. Co., 322 U.S. 408, 418, 88 L. Ed. 1356, 64 S. Ct. 1075 (1944). The Court “may consider all

of the factors involved in a particular receivership in determining the appropriate fee.” Id.

       84.     The case law and other authority may provide “convenient guidelines,” but

ultimately “the unique fact situation renders direct reliance on precedent impossible.” Securities

& Exchange Comm’n v. W.L. Moody & Co., 374 F. Supp. 465, 480 (S.D. Tex. 1974), aff’d, 519 F.

2d 1087 (5th Cir. 1975).

       85.     In awarding counsel fees in Securities Act receiverships, courts consider “the

complexity of problems faced, the benefits to the receivership estate, the quality of the work

performed, and the time records presented.” SEC v. Illarramendi, Docket No. 3:11CV78 (JBA),

2013 U.S. Dist. LEXIS 171950, at *8-9 (D. Conn. Dec. 5, 2013), quoting Securities & Exchange

Comm’n v. Fifth Ave. Coach Lines, Inc., 364 F. Supp. 1220, 1222 (S.D.N.Y. 1973); see also United

States v. Code Prods., 362 F.2d 669, 673 (3rd Cir. 1966) (court should consider the time, labor

and skill required but not necessarily expended, the fair value of such time, labor and skill, the

degree of activity, the dispatch with which the work is conducted and the result obtained).

       86.     While “results are always relevant,” a good result may take a form other than a

“bare increase in monetary value.” Elliott, 953 F.2d at 1577 (“Even though a receiver may not

have increased, or prevented a decrease in, the value of the collateral, if a receiver reasonably and

diligently discharges his duties, he is entitled to compensation”). Overall results can be determined

only at the conclusion of the Receivership Proceeding.

       87.     Another “basic consideration is the nature and complexity of the legal problems

confronted and the skill necessary to resolve them.” Moody, 374 F. Supp. at 485. Moreover,

“[t]ime spent cannot be ignored.” Id. at 483.




                                                 26
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 27 of 30



       88.     Finally, and particularly relevant here, the Receiver submits that the extent of fees

and expenses incurred for the first Compensation Period of the receivership will not necessarily

correspond to future applications due to the extent of initial start-up work required to secure and

investigate the assets and submit the Report of Receiver. See Gordon v. Dadante, 2008 WL

1805787 at *11 (N.D. Ohio, 2008) (recognizing that as is “common in cases of this nature

[receiverships], the bulk of the effort and expense is frontloaded”).

IX.    THE COURT SHOULD AWARD THE REQUESTED FEES AND EXPENSES

       89.     Based on the foregoing, the Receiver and Z&Z respectfully submit that the services

for which they seek compensation in this First Application were reasonable and necessary for, and

beneficial to, the orderly administration of the Receivership Estate.

       90.     The fees and expenses sought by this First Application were reasonable and

necessarily incurred and were in the best interest of the Receivership Estate. With the exception of

the SEC Guidelines, the Receiver has not entered into any agreement, written or oral, express or

implied, with any person or entity concerning the amount of compensation paid or to be paid from

the Receivership Estate, or any sharing thereof.

       91.     As more fully set forth throughout this First Application and as detailed in the

exhibits submitted herewith, the issues addressed by the Receiver and Z&Z have been and continue

to be highly complex. The Receiver and Z&Z have reviewed a substantial volume of documents

and have become familiar with multiple, and in some instances unique, assets in order to determine

what assets can be liquidated most efficiently and cost-effectively to secure the Judgment and

otherwise comply with the Appointment Order.

       92.     The Receiver and Z&Z respectfully submit that compensation for the foregoing

services as requested is commensurate with the complexity, importance and nature of the

                                                   27
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 28 of 30



problems, issues or tasks involved. The professional services were performed expediently and

efficiently.

        93.    Accordingly, the Receiver and Z&Z submit that the compensation requested herein

is fair, reasonable and warranted in light of the nature, extent and value of such service to the

Receivership Estate and all parties in interest.

X.      SOURCE AND MANNER OF PAYMENT

        94.    The Receivership Estate contains cash held in the Receivership Account.

        95.    The Receiver and Z&Z request that this Court enter an order directing the approved

fees and reimbursed expenses to be paid from the Receivership Account, less the 20% holdback

(applicable only to fees) which shall be held in the Receivership Account pending this Court’s

further order as to the disposition of such funds.

        WHEREFORE, Jed Horwitt, Esq., Receiver, and Zeisler & Zeisler, P.C., counsel to the

Receiver, respectfully request that this First Application be granted and that they be awarded an

allowance of $157,547.50 in professional and paraprofessional fees and $5,425.00 in Receiver fees

for services rendered during the Compensation Period, and $3,307.38 for the reimbursement of

expenses, subject to a 20% holdback applicable to fees for services; and grant such other and

further relief as this Court deems just and proper.




                                                   28
      Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 29 of 30



Dated: May 15, 2019
       Bridgeport, Connecticut


                                           Respectfully submitted,

                                           JED HORWITT, ESQ., RECEIVER


                                             / s / Jed Horwitt
                                           Jed Horwitt, Esq., Receiver (ct04778)


                                     By:    / s / Stephen M. Kindseth
                                           Stephen M. Kindseth (ct14640)
                                           Christopher H. Blau (ct30120)
                                           Zeisler & Zeisler, P.C.
                                           10 Middle Street, 15th Floor
                                           Bridgeport, CT 06604
                                           Telephone: 203-368-4234 X 236
                                           Facsimile: 203-549-0903
                                           Email: cblau@zeislaw.com;
                                           skindseth@zeislaw.com
                                           His attorneys




                                     29
       Case 3:15-cv-00675-JBA Document 1160 Filed 05/15/19 Page 30 of 30



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2019, a copy of the foregoing First Application was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.



                                                        / s / Stephen M. Kindseth
                                                      Stephen M. Kindseth (ct14640)




                                                 30
